UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2399


JEAN MURAT MONTREVIL,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    July 23, 2009               Decided:   September 11, 2009


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joshua E. Bardavid, New York, New York, for Petitioner.    Tony
West, Assistant Attorney General, Anh-Thu P. Mai-Windle, Senior
Litigation Counsel, Julie M. Iversen, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jean Murat Montrevil, a native and citizen of Haiti,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen.                           For the reasons

discussed below, we deny the petition for review.

              Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2006), we lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2006),     to    review       the    final       order      of    removal      of       an     alien

convicted        of    certain       enumerated            crimes,    including           offenses

covered in § 1182(a)(2) of the immigration statutes.                                          Because

Montrevil was found removable for having been convicted of a

controlled            substance           offense          pursuant      to          8         U.S.C.

§ 1182(a)(2)(A)(i)(II),                   under       §      1252(a)(2)(C),              we         have

jurisdiction “to review factual determinations that trigger the

jurisdiction-stripping               provision,           such   as   whether    [Montrevil]

[i]s   an     alien      and    whether         []he       has    been   convicted             of    [a

controlled substance offense].”                       Ramtulla v. Ashcroft, 301 F.3d

202, 203 (4th Cir. 2002).                    Once we confirm these two factual

determinations, then, under 8 U.S.C. § 1252(a)(2)(C), (D), we

can only consider “constitutional claims or questions of law.”

See Mbea v. Gonzales, 482 F.3d 276, 278 n.1 (4th Cir. 2007).

              Because we find that Montrevil is indeed an alien who

has    been       convicted          of     a     controlled          substance           offense,

§ 1252(a)(2)(C) divests us of jurisdiction over the petition for

                                                  2
review absent a colorable constitutional claim or question of

law.       Although Montrevil raises several questions of law in his

petition      for    review,   we   find       that    his   claims    are   squarely

foreclosed by our recent decision in Zheng v. Holder, 562 F.3d

647 (4th Cir. 2009). ∗

              Accordingly,     we   deny       the    petition   for     review.      We

dispense      with    oral     argument    because        the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   PETITION DENIED




       ∗
       Additionally, to the extent that Montrevil argues that the
Board committed legal error in finding that he failed to
demonstrate changed country conditions, we find that the Board
correctly concluded that Montrevil merely “assert[ed] a fear of
a personal nature, not one relating to changes in Haiti.”     See
Zhang v. Att’y Gen., __ F.3d __, 2009 WL 1856787 (11th Cir. June
30, 2009) (“An alien cannot circumvent the requirement of
changed country conditions by demonstrating only a change in her
personal circumstances.”).




                                           3